




EXHIBIT 10-BBu

WAIVER AGREEMENT


THIS WAIVER AGREEMENT dated as of April 30, 2013 (the “Agreement”) is entered
into among Tech Data Corporation, a Florida corporation (the “Borrower”), the
Lenders party hereto, the Guarantors party hereto and Bank of America, N.A., as
Administrative Agent. All capitalized terms used herein and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement (as defined below).


RECITALS


WHEREAS, the Borrower, the Lenders and Bank of America, N.A., as Administrative
Agent, Swing Line Lender and an L/C Issuer entered into that certain Credit
Agreement dated as of September 27, 2011 (as amended or modified from time to
time, the “Credit Agreement”);


WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
the Borrower will restate some or all of its financial statements for (i) the
fiscal years ended January 31, 2011 and January 31, 2012, (ii) the fiscal
quarters ended April 30, 2012, July 31, 2012 and October 31, 2012 (sub clauses
(i) and (ii) collectively, the “Prior Financial Statements”), and (iii) the
fiscal quarter and fiscal year ended January 31, 2013 (the “2013 Financial
Statements”), which were included in the earnings release dated March 4, 2013,
to correct improprieties primarily related to how the Borrower’s United Kingdom
subsidiary reflected vendor accounting (the “Specified Matters”);


WHEREAS, as a result of the Specified Matters, the Borrower filed a Form 12b-25
(Notification of Late Filing) with the SEC on April 1, 2013 (the “SEC Filing”),
a copy of which is attached hereto as Exhibit A, indicating it will be unable to
produce its 2013 Financial Statements within the time frame required by the SEC
for the filing by the Borrower as part of its Annual Report on Form 10-K;


WHEREAS, the Borrower has further informed the Administrative Agent and the
Lenders, that, as a result of the Specified Matters, the Borrower will be unable
to deliver to the Administrative Agent and each Lender (i) its 2013 Financial
Statements when and as required by Section 7.01(a) of the Credit Agreement and
(ii) the related certificate of its independent certified public accountants and
Compliance Certificate when and as required by Sections 7.02(a) and 7.02(b) of
the Credit Agreement;


WHEREAS, the Borrower has further informed the Administrative Agent and the
Lenders that, as a result of the Specified Matters, the Borrower expects that it
may be unable to deliver to the Administrative Agent and each Lender (i) its
financial statements for its fiscal quarter ending April 30, 2013 (the “Affected
Quarterly Financial Statements”) when and as required by Section 7.01(b) of the
Credit Agreement and (ii) the related Compliance Certificate when and as
required by Section 7.02(b) of the Credit Agreement;


WHEREAS, the Borrower has requested that the Lenders (i) extend the required
date of delivery for the 2013 Financial Statements and the related certificate
of its independent certified public accountants and Compliance Certificate
required by Sections 7.02(a) and 7.02(b) of the Credit Agreement, (ii) extend
the required date of delivery of the Affected Quarterly Financial Statements and
the related Compliance Certificate required by Section 7.02(b) of the Credit
Agreement and (iii) agree to waive any Events of Default that would otherwise
arise under Section 9.01(b) of the Credit Agreement as a result of any
non-compliance with Sections 7.01(a), 7.01 (b), 7.02(a) and 7.02(b), as
applicable, related to the late delivery of the 2013 Financial Statements and
the potential late delivery of the Affected Quarterly Financial Statements;


WHEREAS, the Borrower has informed the Administrative Agent and the Lenders
that, as a result of the Specified Matters, (i) certain certifications,
representations and warranties of the Borrower contained in or made pursuant to
the Credit Agreement or other Loan Documents (or any document delivered in
connection therewith) may have been inaccurate when previously made or may not
be accurate if required to be made in the event of any Request for Credit
Extension under the Credit Agreement, (ii) the covenants set forth in Sections
7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08, 7.09(a), 7.09(b) or 7.13 of
the Credit Agreement may have been violated, (iii) certain conditions precedent
to effectiveness of the Credit Agreement set forth in Sections 5.01(a) and
5.02(a) may not have been satisfied and (iv) certain defaults may have occurred
under the Borrower’s agreements or instruments relating to any other
Indebtedness or Guarantees, Swap Contracts, the Transfer and Administration
Agreement (as defined below), the Permitted Trade Receivables Facility or the
Real Estate Financing Facility (collectively, the “Prior Potential Events of
Default”); and


WHEREAS, the Prior Potential Events of Default, if not waived by the Lenders,
may have resulted in or will result in Events of Default pursuant to Sections
9.01(b), 9.01(c), 9.01(d) or 9.01(e) of the Credit Agreement, and therefore the
Borrower has requested that the Lenders agree to waive, and the Lenders have
agreed to waive, any Event of Default under Sections 9.01(b), 9.01(c), 9.01(d)
or 9.01(e) of the Credit Agreement that may have occurred due to or resulting
from the Prior Potential Events of Default.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.    Waivers. Effective as of the Waiver Effective Date (as defined below), the
Required Lenders hereby agree to:


(a)    waive, until July 31, 2013, (i) compliance with Sections 7.01(a),
7.01(b), 7.02(a) and 7.02(b) of the Credit Agreement, as applicable, with
respect to the 2013 Financial Statements and the Affected Quarterly Financial
Statements and (ii) any Events of Default that would otherwise arise under
Section 9.01(b) of the Credit Agreement with respect to the 2013 Financial
Statements and the Affected Quarterly Financial Statements as a result of any
non-compliance with Sections 7.01(a), 7.01(b), 7.02(a) and 7.02(b), each
resulting from the Specified Matters; provided that it is understood and agreed
that failure by the Borrower to deliver the 2013 Financial Statements and the
Affected Quarterly Financial Statements on or before July 31, 2013 in accordance
with the terms of Sections 7.01(a) or 7.01(b), as applicable, of the Credit
Agreement and the related certificate of its independent certified public
accountants and Compliance Certificate in accordance with the terms of Sections
7.02(a) and 7.02(b) of the Credit Agreement shall constitute an immediate Event
of Default;


(b)    waive (i) all breaches of certifications, representations and warranties
under the Credit Agreement or other Loan Documents (or any document delivered in
connection therewith), (ii) all Defaults caused by violations, if any, of
Sections 7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08, 7.09(a), 7.09(b) or
7.13 of the Credit Agreement, (iii) the failure to satisfy the conditions
precedent in Sections 5.01(a)(vii)(A), 5.01(a)(viii) and 5.02(a) of the Credit
Agreement (including conditions precedent to any further Credit Extension under
the Credit Agreement), and (iv) any Events of Default that would otherwise arise
or have arisen under Sections 9.01(b), 9.01(c) or 9.01(d) of the Credit
Agreement as a result of non-compliance with any of the items listed in
subclauses (i), (ii) or (iii) immediately above, each resulting from the
Specified Matters; provided that it is understood and agreed that failure of the
Borrower to deliver restated Prior Financial Statements on or before July 31,
2013 (which may be provided as part of the Borrower’s Annual Report on Form 10-K
for fiscal year ended January 31, 2013) that are substantially consistent with
the information included in the SEC Filing, including substantially consistent
with the estimates of reduction of consolidated operating income and
consolidated net income set forth in Part IV of the SEC Filing, shall constitute
an immediate Event of Default, except as may be further amended upon mutual
agreement between the Borrower and the Required Lenders; and


(c)    waive any Default that may occur pursuant to Section 9.01(e) of the
Credit Agreement as a result of violations of any agreement or instrument
governing Indebtedness or a Guarantee of the Borrower due to (i) the Specified
Matters or (ii) the failure to file with the SEC or to transmit to holders
thereunder the 2013 Financial Statements or the Affected Quarterly Financial
Statements as and when required by the terms thereof (A) in the case of the any
agreement or instrument governing Indebtedness of the Borrower (other than
Material Debt Agreements (as defined below)), until the earlier of (x) June 30,
2013 and (y) the date of acceleration of such Indebtedness or enforcement of a
lien securing such Indebtedness, and (B) in the case of Material Debt
Agreements, until the earlier of (x) May 15, 2013 and (y) the date of
acceleration of such Indebtedness or enforcement of a lien securing such
Indebtedness.


Except as expressly provided herein, the above waivers do not modify or affect
the Loan Parties’ obligations to comply fully with (i) the terms of Sections
5.02, 7.01, 7.02, 7.03, 7.08, 7.09 or 7.13 of the Credit Agreement for any
future periods or any other duty, term, condition or covenant contained in the
Credit Agreement or any other Loan Document, including, but not limited, to
satisfaction of Section 8.13 for the fiscal year ending January 31, 2013 or (ii)
the terms of Section 8.13 for any period covered by the Prior Financial
Statements. The above waivers are limited solely to the specific waivers
identified above and nothing contained in this Agreement shall be deemed to
constitute a waiver of any other rights or remedies the Administrative Agent or
any Lender may have under the Credit Agreement or any other Loan Document or
under applicable law.


The following agreements shall constitute the “Material Debt Agreements”: (i)
the Third Amended and Restated Participation Agreement, dated as of June 27,
2008, among the Borrower, as lessee, SunTrust Bank, as lessor, SunTrust Equity
Funding, LLC, as agent, and the Lenders party thereto from time to time, (ii)
the Transfer and Administration Agreement, dated as of May 19, 2000, among the
Borrower, as collection agent, Tech Data Finance SPV, Inc., as transferor,
Liberty Street Funding Corp., Chariot Funding LLC, The Bank of Nova Scotia,
JPMorgan Chase Bank, N.A. and Bank of America, National Association, as has been
further amended (the “Transfer and Administration Agreement”), (iii) Third
Amended and Restated Lease Agreement, dated as of June 27, 2008, between
SunTrust Bank, as lessor and the Borrower, as lessee, (iv) ISDA 2002 Master
Agreement and the related Schedule thereto, each dated as of August 30, 2010
among Bank of America, N.A., the Borrower and the affiliates of the Borrower
listed in Exhibit A to the Schedule thereto, (v) the ISDA Master Agreement and
related Schedule thereto, each dated as of April 30, 2003 between Citibank, N.A.
and Tech Data Global Finance L.P. and (vi) the ISDA 2002 Master Agreement and
related Schedule thereto, each dated as of December 14, 2011 among JPMorgan
Chase Bank, N.A. and Tech Data Europe GMBH and the affiliates listed in Exhibit
A to the Schedule thereto.


2.    Condition Precedent. This Agreement shall be effective upon receipt by the
Administrative Agent of counterparts of this Agreement duly executed by the
Borrower, the Guarantors, the Required Lenders and the Administrative Agent (the
“Waiver Effective Date”).


3.    Miscellaneous.


(a)    The Credit Agreement, and the obligations of the Loan Parties thereunder
and under the other Loan Documents, are hereby ratified and confirmed and shall
remain in full force and effect according to their terms.


(b)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the Loan
Documents and (iii) agrees that this Agreement and all documents executed in
connection herewith do not operate to reduce or discharge its obligations under
the Facility Guaranty or the Loan Documents.


(c)    After giving effect to this Agreement, the Borrower represents and
warrants to the Lenders that (i) except with respect to the Specified Matters,
the representations and warranties of the Borrower set forth in Article VI of
the Credit Agreement and in each other Loan Document are true and correct in all
material respects as of the date hereof with the same effect as if made on and
as of the date hereof, except to the extent such representations and warranties
expressly relate solely to an earlier date, in which case they were true and
correct as of such earlier date and (ii) except with respect to the Specified
Matters, no event has occurred and is continuing which constitutes a Default or
an Event of Default.


(d)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by telecopy shall be effective as an original and
shall constitute a representation that an executed original shall be delivered.


(e)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.


(f)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA.


[remainder of page intentionally left blank]




    
Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




BORROWER:            TECH DATA CORPORATION,
a Florida corporation


By:    /s/ Charles V. Dannewitz            
Name: Charles V. Dannewitz
Title: Senior Vice President, Treasurer


GUARANTORS:        TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By:    /s/ Charles V. Dannewitz            
Name: Charles V. Dannewitz
Title: Senior Vice President, Treasurer
    


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation
                
By:    /s/ Charles V. Dannewitz            
Name: Charles V. Dannewitz
Title: Senior Vice President, Treasurer




ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ Robert Rittelmeyer        
Name: Robert Rittelmeyer
Title: Vice President




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender


By:    /s/ Patrick Martin    
Name: Patrick Martin
Title: Director


_Citibank, N.A.__________________,
as a Lender


By:    /s/ Jim Cahow                
Name: Jim Cahow
Title: Vice President








_JP Morgan Chase, N.A.
as a Lender


By:    /s/ Antje B. Focke                
Name: Antje B. Focke
Title: Senior Underwriter




_Suntrust Bank__________________,
as a Lender


By:    /s/ Eric Sebille        
Name: Eric Sebille
Title: Vice President




_The Bank of Nova Scotia__________________,
as a Lender


By:    /s/ Christopher Usas    
Name: Christopher Usas
Title: Director






_The Royal Bank of Scotland PLC,
as a Lender


By:    /s/ Matthew Pennachio    
Name: Matthew Pennachio
Title: Director


U.S. Bank National Association
as a Lender


By:    /s/ Kenneth R. Fieler
Name: Kenneth R. Fieler
Title: Vice President




Unicredit Bank AG, New York Branch
as a Lender


By: /s/ Douglas Riahi By:/s/ Pranar Surendranath
Name: Douglas Riahi Name: Pranar Surendranath
Title: Managing Director Title: Vice President










Branch Banking & Trust
as a Lender


By:    /s/ Anthony Nigro
Name: Anthony Nigro
Title: Senior Vice President






Skandinaviska Enskilda Banken AB (publ)
as a Lender


By: /s/ Penny Neville-Park By:    /s/ Duncan Nash
Name: Penny Neville-Park Name: Duncan Nash
Title:                  Title:


















EXHIBIT A


 
 
UNITED STATES
 SECURITIES AND EXCHANGE COMMISSION
 Washington, D.C. 20549


FORM 12b-25
NOTIFICATION OF LATE FILING
 
 

 
SEC FILE NUMBER:  0-14625
CUSIP NUMBER:  878237106
 
(Check one):
 
x Form 10-K
o Form 20-F
o Form 11-K
o Form 10-Q
o Form 10-D
 
 
o Form N-SAR
o Form N-CSR
 
 
 
 
 
 
 
 
 
 
 
 
For Period Ended:
January 31, 2013
 
 
o Transition Report on Form 10-K
 
 
 
 
o Transition Report on Form 20-F
 
 
 
 
o Transition Report on Form 11-K
 
 
 
 
o Transition Report on Form 10-Q
 
 
 
 
o Transition Report on Form N-SAR
 
 
 
 
For the Transition Period Ended:
 
 
 
 
 
 
 
 
 

 
 .
 Nothing in this form shall be construed to imply that the Commission has
verified any information contained herein.



PART I — REGISTRANT INFORMATION
 
Tech Data Corporation
Full Name of Registrant


N/A
Former Name if Applicable


5350 Tech Data Drive
Address of Principal Executive Office (Street and Number)


Clearwater, Florida 33760
City, State and Zip Code

 


PART II — RULES 12b-25(b) AND (c)
 
If the subject report could not be filed without unreasonable effort or expense
and the registrant seeks relief pursuant to Rule 12b-25(b), the following should
be completed. (Check box if appropriate)
  
(a)
The reason described in reasonable detail in Part III of this form could not be
eliminated without unreasonable effort or expense




(b)
The subject annual report, semi-annual report, transition report on Form 10-K,
Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be
filed on or before the fifteenth calendar day following the prescribed due date;
or the subject quarterly report or transition report on Form 10-Q or subject
distribution report on Form 10-D, or portion thereof, will be filed on or before
the fifth calendar day following the prescribed due date; and
 
(c)
The accountant’s statement or other exhibit required by Rule 12b-25(c) has been
attached if applicable.

 
PART III — NARRATIVE
 
State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR,
N-CSR, or the transition report or portion thereof, could not be filed within
the prescribed time period.
Tech Data Corporation (the Company”) has determined that it is unable to file
its Annual Report on Form 10-K (the “Form 10-K”) for the year ended January 31,
2013 within the prescribed time period because it requires additional time to
complete the required financial statements and restatement described below. The
Company cannot predict when it will complete the restatement, but expects that
it will do so beyond the permitted 15-day extension of the prescribed due date
of April 1, 2013.
On March 21, 2013, the Company disclosed in a Current Report on Form 8-K that
the Audit Committee of its Board of Directors, on the recommendation of
management, and after consultation with the Company's independent accountants,
Ernst & Young LLP, concluded that the Company would be required to restate some
or all of its previously issued quarterly and audited annual financial
statements for the fiscal years 2011 and 2012 and some or all of the quarters of
fiscal year 2013, including the financial statements in the Company’s fourth
quarter and fiscal year 2013 earnings release dated March 4, 2013. The Company
anticipates that the restatement will be made to correct improprieties primarily
related to how the Company's U.K. subsidiary reflected vendor accounting.














PART IV — OTHER INFORMATION
  (1)
Name and telephone number of person to contact in regard to this notification
 
Jeffery P. Howells
 
(727)
 
539-7429
 
(Name)
 
(Area Code)
 
(Telephone Number)
 
 
(2)
Have all other periodic reports required under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of
1940 during the preceding 12 months or for such shorter period that the
registrant was required to file such report(s) been filed? If answer is no,
identify report(s).
 
 
 
 
 
x Yes     No


 
 
 
 
 
 
(3)
Is it anticipated that any significant change in results of operations from the
corresponding period for the last fiscal year will be reflected by the earnings
statements to be included in the subject report or portion thereof?
 
 
 
 
 
 
 
x  Yes     No
 
If so, attach an explanation of the anticipated change, both narratively and
quantitatively, and, if appropriate, state the reasons why a reasonable estimate
of the results cannot be made.

 
As announced by the Company on March 21, 2013, the Company estimates that the
restatement will reduce previously reported consolidated operating income by an
aggregate amount of approximately $30 million to $40 million, and consolidated
net income by an aggregate amount of approximately $25 million to $33 million,
over the three fiscal year periods affected by the restatement. These
preliminary estimates are based on currently available information and are
subject to change during the course of the ongoing investigation of this matter.
While the Company anticipates that there will be changes in its results of
operations for the quarter and fiscal year ended January 31, 2013, it is unable
to present a reasonable estimate of those results at this time.
Forward Looking Statements
The report includes "forward-looking statements" within the meaning of the
federal securities laws and regulations, including those regarding the Company's
intent to restate its prior financial statements, the scope of the restatement,
the estimated impact of the restatement and the expected timing of filing the
restated financial reports. There can be no assurance that the Company's
management, Audit Committee or independent registered public accounting firm
will not reach conclusions that are different from management's preliminary
identification of issues. These statements are subject to risks and
uncertainties, including the risk that additional information relating to the
scope of the improprieties may arise from the ongoing review of this matter, the
risk that the process of preparing the financial statements or other subsequent
events would require the Company to make additional adjustments, the time and
effort required to complete the restatement and the ramifications of the
Company's potential inability to timely file required reports. Forward-looking
statements reflect management's analysis as of the filing date of this Notice,
and the Company does not undertake to revise these statements to reflect
subsequent developments.
Tech Data Corporation






(Name of Registrant as Specified in Charter)
has caused this notification to be signed on its behalf by the undersigned
hereunto duly authorized.
 
 
 
 
 
Date
April 1, 2013
 
By
/s/ Jeffery P. Howells
 
 
 
 










Jeffery P. Howells
Executive Vice President and Chief Financial Officer (principal financial
officer)
 
 
 
 
 










1
CHAR2\1497668v5